Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, A.J.), rendered May 26, 2011. The judgment convicted defendant, upon a jury verdict, of bribe receiving in the third degree, receiving reward for official misconduct in the second degree and official misconduct (nine counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Hutchings ([appeal No. 1] 120 AD3d 1599 [2014]).
Present — Smith, J.P, Fahey, Lindley, Valentino and DeJoseph, JJ.